department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date legend taxpayer company industry service products related company related company related company dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you taxpayer are a nonprofit corporation organized under the laws of the state in which you reside your articles of incorporation state that you may not carry on any permitted to be carried on by a a corporation exempt from federal_income_tax under sec_501 of the internal_revenue_code or b a corporation contributions to which are deductible under sec_170 of the code your articles also provide for the proper distribution of your assets upon your dissolution activities not your specific purpose according to your narrative description of activities is to promote eco- friendly products by commercial service companies you state that you seek to mitigate emissions generated by service companies through the purchase of carbon offsets via a partnership with company company is a for-profit retailer of carbon offsets company is not related to you through common_control or otherwise based on the financial data you submitted with your form_1023 application you predict that between and percent of your total revenues will be paid directly to company for the purchase of carbon offsets the remainder of your expenses are for professional fees and occupancy expenses you plan to provide partner service businesses with proprietary software that will calculate the carbon footprint of a service job the software will then tell the service company how much of a carbon offset they should purchase to make up for the ecological impact of the service project if a job has its carbon impact appropriately mitigated it will qualify to display a special logo owned by you that certifies that the job was carbon neutral you stated that industry organizations who apply to have their projects certified by you as carbon neutral are required to complete the business carbon audit form once this form is completed you send this form to company where the amount of carbon emitted by the service establishment is calculated applicants are then asked to pay a certification fee which is based on the size of the organization per year to related company however in your response to our additional in your original application_for recognition of tax-exempt status you state that you will pay your office space is provided by related company pursuant to a verbal lease with no set term arent of dollar_figure questions about the lease you stated that you do not pay any rent additionally you stated that related company facility and that in exchange you provide carbon neutral certification for projects performed at related company although you stated that your landlord is not related to you in any other way your president is the managing partner of related company your president is also the president of related company and related company is responsible for all utility payments taxes and improvements of the in addition one of your other two directors serves in an executive capacity at related company and related company and the third serves in an executive capacity at related company in your application_for recognition of tax-exempt status you concede that you related company and related company are under common_control none of your personnel including members of your board_of directors are compensated by you when you were asked to provide a list of all your activities and how much time you will devote to them you stated that you will spend percent of your time marketing to industry companies and industry purchasers throughout the united_states encouraging them to purchase carbon offsets for their service projects you stated that percent of your time would be spent on administration and billing and the remaining percent of your time would be spent auditing companies seeking to purchase offsets from you to determine their offset requirements you estimate that between percent of your total revenue will be spent on advertising although your statement of revenues and expenses does not reflect any advertising costs and _ law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization may be exempt as an organization described in sec_501 if of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals it is organized and operated exclusively for one or more sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes under sec_501 unless it serves a public interest rather than a private interest sec_1_501_c_3_-1 of the regulations defines the term charitable as used in sec_501 as including the relief of the poor and distressed or of the underprivileged advancement of education combating community deterioration and lessening the burdens of government in revrul_73_567 1973_2_cb_178 a medical specialty board did not meet the requirements under sec_501 because it was not organized and operated for exempt purposes the organization’s certification activities primarily served the private interests of the medical profession rather than providing a public benefit the organization was instead recognized as exempt under sec_501 in revrul_76_204 1976_1_cb_152 an organization was formed for the purpose of preserving the natural environment the organization accomplished this purpose by acquiring and maintaining ecologically significant and undeveloped land such as swamps marshes forests wilderness tracts and other natural areas the organization worked closely with federal state and local_government agencies and private organizations that were also concerned with environmental conservation the ruling reasoned that by preserving ecologically significant undeveloped land the organization is enhancing the accomplishment of express national policy of conserving the nation's unique natural_resources thus the ruling concluded that the organization is advancing education and science and is benefiting the public in a manner that the law regards as charitable in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will preclude exemption under sec_501 regardless of the number or importance of statutorily exempt purposes thus the operational_test standard prohibiting a substantial nonexempt purpose is broad enough to include inurement private benefit and operations that further nonprofit goals outside the scope of sec_501 payments to a related for-profit organization are reasonable or excessive but in 765_f2d_1387 9th cir the court in determining that a non-profit was operated for substantial non-exempt purposes and that income inured to the benefit of private persons stated that t he critical inquiry is not whether particular whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the non-profit the court additionally upheld the tax court's determination that the church was operated for substantial nonexempt purpose of providing a market for services of advertising agency a for-profit organization owned and controlled by ministers of church in 283_fsupp2d_58 d d c the court concluded that an organization did not qualify for tax-exemption under sec_501 because it was operated for nonexempt commercial purposes rather than for exempt purposes among the major factors the court considered in reaching this conclusion was the organization's competition with for- profit commercial entities the extent and degree of below cost services provided the pricing policies and the reasonableness of financial reserves additional factors included whether the organization used commercial promotional methods such as advertising and the extent to which the organization received charitable donations in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit but rather commercial its primary purpose was not charitable educational nor scientific in addition the court found that the organization’s financing did not resemble that of the typical sec_501 organization it had not solicited nor had it received voluntary contributions from the public enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations its only source_of_income was from fees from services and those fees were set high in 76_tc_394 the organization was the official seed certifying agency for the state of indiana and conducted a seed certification program pursuant to the delegation of authority by the state legislature the tax_court found that as the official seed certifying agency for the state the organization directly assisted the united_states department of agriculture in enforcing the standards and procedures established under federal statute thus the tax_court found that the organization lessened the burden of the government analysis organizations described in sec_501 must be both organized and operated exclusively for one or more of the purposes specified in such section sec_1_501_c_3_-1 pursuant to sec_1_501_c_3_-1 an organization will only be regarded as operated exclusively for charitable purposes if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 similarly 326_us_279 held that a single substantial non-exempt purpose precludes exemption you stated that percent of your time will be spent on marketing percent on administration and billing and percent on auditing you also stated that between and percent of your revenue will be spent on advertising advertising and marketing are not exempt purposes specified in sec_501 since advertising and marketing constitute your primary activities you are not operated exclusively for charitable purposes your certification of service projects as carbon-neutral is also not an exempt activity certification of organizations and products is generally not considered an exempt activity see eg revrul_73_567 supra exceptions exist when an organization is testing products for public safety and when an organization is lessening the burdens of government sec_1_501_c_3_-1 c -1 d you are not testing products for public safety purposes moreover you are unlike the organization described in 76_tc_394 because you are not performing a governmental function instead you are engaged in the resale of a commercial product your activities do not preserve the natural environment in a way that qualifies you for recognition as an organization described in sec_501 unlike the organization in revrul_76_204 supra you do not engage in any activities that generate environmental benefits instead you act as an intermediary that purchases carbon offsets from a commercial enterprise and resells them to service businesses none of your activities actually cause a reduction in carbon emissions the sale of carbon offsets is a trade_or_business ordinarily conducted by commercial ventures organized for profit such activity is in fact carried on by your partner company for profit thus like the organizations described in 70_tc_352 and 283_fsupp2d_58 you were formed to conduct a venture ordinarily conducted for profit your primary purpose is not charitable educational or scientific but rather commercial an organization will also not be organized and operated exclusively for exempt purposes if it is operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 you are operated primarily to benefit private parties you benefit company by purchasing its carbon offsets to be resold to for-profit organizations more than percent of your gross_receipts are paid to company the resale of commercial products marketed by a for-profit company is not a charitable purpose in fact none of your revenues are devoted to charitable purposes and are instead devoted entirely to advertising purchasing carbon offsets professional fees and occupancy you provide additional private benefit to related company by entering into a verbal lease with related company for occupancy expenses totaling dollar_figure per year and with no evidence that the lease was negotiated at arms’ length or that dollar_figure per year is the market rate for similar space it appears that the terms of this lease provide substantial rental income to related company without regard to whether you are receiving a commensurate benefit you also provide impermissible private benefit to related company you provide carbon neutral certification to related company in exchange for utility payments taxes and improvements of your facility you submitted no evidence indicating that these transactions will occur at arms’ length or that they will be commensurate with the needs of related company for carbon offsets thus after paying your taxes and other expenses related company may be left with excess carbon offsets which it could sell for a profit furthermore you provide substantial private benefit to the unrelated service companies whose service operations you plan to certify the primary purpose of the certification is to market carbon-neutral service through the licensing of your logo based on the foregoing you operate primarily to benefit private interests in various ways contrary to the requirement set forth in sec_1_501_c_3_-1 various for-profit enterprises benefit substantially from your operations thus you do not qualify for recognition as an organization exempt under sec_501 see 765_f2d_1387 conclusion based on the facts and information provided you are not operated exclusively for exempt purposes as required by sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations you are operated for a substantial nonexempt purpose in contravention of sec_1 c - c of the regulations any public purposes for which you may operate are only incidental to this primary nonexempt purpose you do not serve a public rather than a private interest as required by sec_1_501_c_3_-1 of the regulations therefore you are not described in sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney if you for more information about representation see publication practice_before_the_irs form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations
